825




       OFFICE   OF THE AlTORNEY        GENERAL          OF TEXAS

                              AUSTIN




Honorable 0. S. hap8                        ,~
State fJhbmlB4
CIbiOi,widOII       Oi Cb8I!htrY
Texas A@loultural      Sxperlmmt    Station
College Station,     Terar
Dear sirr




                                                       tOROr tY8 DepWt-
                                                       8 in psrt as folk+vm




                                          me up ln another         form.
                                       of Dallas, Texem has
                                         upply the mpsrt-
                                         0 hM with I gucmtit~
                                          e Toxar      irrtllimr     lrw
                             to        prinwd on tho bag 'QOC
                             the name Of the fettillrer, the
                            Ion of nitrogen,  available phor-
                              and the mm and address
                        potash,
    or tb6 msnuraotumr.    Tbo  Agloultural   ltl ustasn4
    Ad~nlrtration   her w?,ge+rteQ to Cl10 Untk d ahemiaal                 -
    aonptmythe4      the bae bs'printrd          a6 follows
Ronorable     0, 3. ?repo,    Fag0 t


                 ‘Superphoaphato       f urnlrhod   by Agrt
               oultur%l   Adj~%41%%%4
                                    A4miai%4r%tlon            ror
               uao only in oarrling     out roll bulldiag
             praotioea,   aanufaoturwl      br United Oh%mI-
             061 *W&any, DLllea,       Teraa. )
                                        2’.
             MThr guaranteed     analyaia    %ad 4hr net weight
     arc both otalttyd.     Sam of the offioiala        of the
     Agrioulturel    Adjoat’~mnt Acl!miniatration     hare pro-
     poaed to various ateta offioiala          that in ~1800 of
     psying tba tonnago tax, tha AM pay for amly8ea
     of oaoh aamplo oOlleOt~6 for inspeOtlOn. Fith
     the payment 80 mado it would ba oonaidarably           lese
     thut the amount Of the lnapeotion          tax.
               ,FZp ,your .Opinlon  O-4619 you atata % prlva4a
     praoni      rim,    or eorporablon    railing oommeroi%l
     iortlllter      in a ateto 40 the Agrioultural     Adjaat-
     meat     A&dnlstratlon      1% aubdoat 40 it8 l%ba.    Tho
     raar, that tha sale la mad0 to tho tsdaral         lnatrn-
    ‘m%ntality     doea no4 alotho the vendor rith the imn~un-
     lty poaaeaaad by the vendee.           The am0 opinion we5
     axproa%ed,by the aolioitor         of the U. S. Department
     or kgrioulturo        in the opinion Of .*hioh I furnished
     a ooppto you.
              *Fl%aae advise me if lt 1% my duty 8% Stat0
     Chemist 40 ooll~ot    the tax an the f%rtiliner  aold
     to tho AM by tha Vni4o+i UDotisal     Oompany for dia-
     tribution    in Touri and rrqulro them to sttsoh  tax
     ta(l5.

              *P~SI  sad50 ii it 1% nj du4y 40 nqulre tho
     United Cheniosl   Company to reglrter  tbia frrtlllzer,
     attsoh the inrowatlon    roculred by the iOrtllbmr
     law, report the %a10 of thi% f%rt~ll%er and other-
     wiar ,to oomply with the requiror8entr  or the rertili-
     zor   law.
           vie080   5driu     ii I havo authority   under the
     law 40 orrang%-with    th! Agrl%ultural    AdJuatmefit
     Agrnoy 00 pay ror ramplee     %naly%od or otherwler
     wiirr   the Tex%r rertilizer    1%~ with rerpeot to the
Honorablo        a. S.


        rertil    laor sold       40 them by the Wftrd Chmiiosl
        c0t8wnys0r Dallea           rar use within  the ateto of
        Texas,        In plaoe    of tha tonnage tax.*
             Tha Texas Revieod Qrimiaal Gtotutea,      1936, Artiolag
1709 tbrou@ 1920, and oivll    rtatutea,    Artiolea   94 through 106,
reeulats  the sale or oommeroial fertilizer      witbin the etate or
Texas.

              Our Opinion No. O-4619 whioh ia referred              to in pour
 letter  aa quoted above, azaangsother thingrr, hold% in erfcot
 tbot the Agrioultuial       Adjustment Administration        la a federel
 aigenoy or instrumentality,       and that the    inapeotlon     tax or ree
cannot ba oolleotrbd from tba Federal Agenoy;              Hcwever, tbba
opinion   further  holaa thet *II pfivate       @eP%Oa, firm, or oor-
poration   aolllng   oo.xmsroial    fertilizar   to the Agricultural
Adjustment    Admrinfrtratlon     ia Texas la eubjoot      to Its lawa~
the faot that the salo is made to the faders1              instrumentality
dose not olotba    the vendor with the lmunlty pOSSe8aOa by
the randoe~.
                 It     is   further   stated   in the   above mentioned     opinlon
that:



                *It is a fenilisr         prinoiple,        established
        sin00   AfaCplloob v. Maryland,            4 Xhost. 316 (U.S.
        18191, t&a4 the S4eka           oannot interfere           with
        burdae$,or      lapude tba faderrl           govermaent or its
        sutbo: ized inatrumaqntslitie~             in tbo e reroise     of
        any of tb% powers vestod by the Constitution                    of
        the mitea      Stetea     la the Con@-%%%         of the Uaited
        States.      The prineipla      ha6 been ennounosd most
        rrepuently      In those oases lnvolrinp             aa etteapt
        to oolleot     a 3tatr tax iron a Federal               inatru-
        mentality.       It has, bowever, 4qusl applioetion
        to the bnfmoeaent or State regulatory                    laws
        against    lederal     ina4reateatalltlea.           JoMean
        v. Earyland,       tU4  0. 8. 811 Hunt v. 0. 5. E78
        U. 8. 96; Ariaona v. C%liforni%,                et al, 683
        U. 5. 4238 Obio v. Thorns,             178 U. .3~./,$?6~ B%%ton
        v. Xowe, 188 U.5. tea; &x perte Will14an, et7
Eonorabla       0.   6.   Frap8,   Paga 4


       Fed.     819; Posey v. T. V. A., OS 1. (I) ledi
       United     5tatea  v. Query, 81 Ted. Supp. 7S4.
               “The lxsotion   presently      involved   is an
       inspsotion   fee, rethk+r than s tax. But rhethar
       it be a tnx or an inspotion         fee, en exertion
       of the taxinp power or OS the pollee            power
       of t3e Stete,    It o;Jeretee direotly       end lmediato-
       ly upon tlzo Federal     instrumentality       in the exer-
       oiae of tte power conferred        upon it by tbs Con-
       greas, end diraotly     burdens the instruroentallty
       in the exeroiae     of thet power.       The a~enoy of
       the United %tates is immune from snd oannot ba
       m&red      to pay the fee or tax involved.


             In viev or thr r0mg0tng, we reepeotrullp     answer
your   rirst qu0sti0n PII quoted above, in the arrhatire.      ~8
abova stated,    a private   person,    rLtlll, or oorporation  selllny
oontmeroiel rertilizer     to the Agricultural      Adjustmeat  Adz&is-
tretlon   ln Test18 1s subjeotto     its laks$ the feat sale      is made
to the Federal Xnstrumantallty         does not clothe    the vendor
with the lamunity possessed       by the vendee.
             k’o answer your 8eoond question      as stated above in
the firfir~tir0.     Ye think   that the oa6e at Alabama va. Kin6
and Boozer, 314 0. 6. 1, speolrioally        supports  our oonoluaion
with referenoa    to your flrat    and seoond quertiona.    Al80 sea
the ease 0r Jams us. Dravo Contraoting         a0i2peOy,3002U. S.
114.
             Ce reeprotrully     anauer your third question     aa
stated   above in the ne$atlrar      The te&lature      alone is
authorlxad   by the aonatltution    ~(fitiol*   1, Seotfon 28) to
suspend any law or the State,        It  is stated  in Texas Jurie-
prudenoa,   Volume 39, paga lS6r
              -* + * ~TiWjin exerolsing     power of suepend1n.g
       ths operotlon   & tbo general     law, It 10 the general
       rule that thb Lagisletum      lpurt suspsnd tha law
       @merally    and as a whole,    and aannot suspend it for
                                                                                              829



lionorebla    0. 8.   Frape,     Fs&o 8


       lndlvldual     eese8     or partloular     loea)itler.*       l l   .
               Trustin(:      that   t&a   rorogohg   ruiiy      answer8       your
Inquiry,     we are




                                                                           .




                      APPROVEI>%F 10, 1942


                      ATTORXZY GEKER.:LOF TZXAS




                                                                                  COHMIITLS